    Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18   Page 1 of 49 PageID 1396


 

 

 

 

 

 

 

 




          EXHIBIT B
   Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18   Page 2 of 49 PageID 1397




29 January 2018




25th Anniversary Edition

Recent Trends in Securities Class
Action Litigation: 2017 Full-Year Review
Record Pace of Filings Led by a Continued Surge in Merger Objections
Highest Number of Dismissals and Lowest Settlement Values Since the Early 2000s


By Stefan Boettrich and Svetlana Starykh
Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18             Page 3 of 49 PageID 1398




            Foreword
            I am excited to share our 25th anniversary edition of NERA’s Recent Trends in
            Securities Class Action Litigation with you. This marks the 25th year of work by
            members of NERA’s Securities and Finance Practice. In this edition, we document
            an increase in filings, which we also noted last year, again led by a doubling of
            merger-objection filings. While this may be the most prominent result, this report
            contains discussions about other developments in filings, settlements, and case sizes
            as measured by NERA-defined Investor Losses. Although space limitations prevent
            us from sharing all of the analyses the authors have undertaken to create this latest
            edition of our series, we hope you will contact us if you want to learn more, to
            discuss our data and analyses, or to share your thoughts on securities class actions.
            On behalf of NERA’s Securities and Finance Practice, I thank you for taking the time
            to review our work and hope that you will find it informative and interesting.

            Dr. David Tabak
            Managing Director
        Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                             Page 4 of 49 PageID 1399




Recent Trends in Securities Class Action Litigation:
2017 Full-Year Review
Record Pace of Filings Led by a Continued Surge in Merger Objections
Highest Number of Dismissals and Lowest Settlement Values Since the Early 2000s

By Stefan Boettrich and Svetlana Starykh1

29 January 2018




Introduction and Summary2

In 2017, an explosion in securities class action filings reflected growth not seen in almost two
decades, and drove the average filing rate to more than one per day. For a second year in a row,
growth was dominated by a record number of federal merger-objection filings, continuing a trend
sparked by various state court decisions that restricted “disclosure-only” settlements. In the first
quarter, more cases alleging violations of SEC Rule 10b-5 under the Securities and Exchange Act of
1934 were filed than in any quarter since the aftermath of the dotcom boom. Over the entire year,
filings alleging violations of Rule 10b-5, or Section 11 or Section 12 of the Securities Act of 1933,
grew for a record fifth straight year.

The total size of filed securities cases, as measured by NERA-defined Investor Losses, was
$334 billion and well above average for a second year, mostly due to numerous large cases
alleging various regulatory violations. Allegations related to regulatory violations and misleading
performance projections by management seem to be slowly supplanting claims related to
accounting issues and missed earnings guidance.

A record rate of case resolution was motivated by a more than 40% spike in dismissals and a
30% increase in settlements. Despite this, the value of settlements plunged to lows not seen
since the early 2000s, stemming from a dearth of large or even moderate settlements. Due to an
unprecedented rate of voluntary dismissals, nearly 16% of cases filed in 2017 alleging violations of
Rule 10b-5, Section 11, or Section 12 were resolved by the end of the year.




                                                                                                        www.nera.com 1
                                  Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                                                 Page 5 of 49 PageID 1400

                                                        Trends in Filings

                                                        Number of Cases Filed
                                                        There were 432 federal securities class actions filed in 2017, the third straight year of growth (see
                                                        Figure 1). For the second year in a row, the filing rate was the highest seen since passage of the
                                                        Private Securities Litigation Reform Act (PSLRA), with the exception of 2001 when an unusually
                                                        high number of IPO laddering cases were filed. The number of filings was 44% higher in 2017 than
                                                        2016, marking the fastest rate of growth since 2007. The number of filings grew 89% over the
                                                        past two years, a rate not seen since 1998. The level of 2017 filings was also well above the post-
                                                        PSLRA average of approximately 244 cases per year, and 84% higher than the five-year average
                                                        rate, continuing a departure from the generally stable filing rate since the aftermath of the 2008
                                                        financial crisis.



   Figure 1. Federal Securities Class Action Filings
             January 1996–December 2017

                            550
                                                                                                                                                              IPO Laddering Filings
                                                                      508
                            500                                                                                                                               Filings, Excluding IPO Laddering


                            450

                            400

                                                                      310
                            350
Number of Federal Filings




                            300                                              277

                            250                                                                                                                    Five-Year Average: 235

                                                                                                                                                                                          432
                            200

                            150                                                                                                                                                   300
                                                 274                         274
                                                        241    234                  237    245                         247
                                                                                                                                     228    228           221      218     229
                            100           201                         198                                       195           205                  208
                                                                                                  187
                                   131                                                                   132
                             50

                              0
                                                                             02

                                                                                    03
                                   96

                                          97

                                                 98

                                                        99

                                                               00

                                                                      01




                                                                                           04

                                                                                                  05

                                                                                                         06

                                                                                                                07

                                                                                                                       08

                                                                                                                              09

                                                                                                                                     10

                                                                                                                                            11

                                                                                                                                                   12

                                                                                                                                                          13

                                                                                                                                                                   14

                                                                                                                                                                           15

                                                                                                                                                                                  16

                                                                                                                                                                                          17
                                                                            20

                                                                                   20
                                  19

                                         19

                                                19

                                                       19

                                                              20

                                                                     20




                                                                                          20

                                                                                                 20

                                                                                                        20

                                                                                                               20

                                                                                                                      20

                                                                                                                             20

                                                                                                                                    20

                                                                                                                                           20

                                                                                                                                                  20

                                                                                                                                                         20

                                                                                                                                                                 20

                                                                                                                                                                         20

                                                                                                                                                                                 20

                                                                                                                                                                                        20


                                                                                                        Filing Year




2 www.nera.com
                                  Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                                                                   Page 6 of 49 PageID 1401

  As of November 2017, there were 5,241 companies listed on the major US securities exchanges,
  including the NYSE and Nasdaq (see Figure 2). The 432 federal securities class action suits filed in
  2017 involved approximately 8.2% of publicly traded companies, nearly double the rate of 2014,
  when fewer than 4.2% of companies were subject to a securities class action.

  Contrasting with the uptick in listed firm counts over the past five years, the longer-term trend is
  toward fewer publicly listed companies. Since passage of the PSLRA in 1995, the number of publicly
  listed companies in the United States has steadily declined by about 3,500, or by more than 40%.
  Recent research attributed this decline to fewer new listings and an increase in delistings, mostly
  through mergers and acquisitions.3



  Figure 2. Federal Filings and Number of Companies Listed on US Exchanges
            January 1996–December 2017

                            500                                                                                                                                                                         10,000
                                                                                                                                                                       Federal Filings

                            450                8,884                                                                                                                   Listed Companies                 9,000
                                                       8,448
                                       8,783                   8,200
                            400                                        7,994                                                                                                                            8,000
                                                                               7,288
                            350                                                                                                                                                          5,241          7,000




                                                                                                                                                                                                                 Number of Listed Companies
                                                                                       6,757
Number of Federal Filings




                                                                                               6,154                                                                                     5,204
                                                                                                            6,029
                            300                                                                                            5,941                                                                        6,000
                                                                                                  6,097         6,005              5,401                                       5,248
                                                                                                                                           5,179        4,988
                            250                                                                                                                                                    5,283                5,000
                                                                                                                                              5,095                    5,008
                                                                                                                                                               4,916
                                                                                                                                                                                                  432
                            200                                                                                                                                                                         4,000


                            150                                                                                                                                                            300          3,000
                                                  274                            274
                                                         241     234                     237     245                         247
                                                                                                                                             228    228            221    218     229
                            100            201                           198                                          195            205                   208                                          2,000
                                                                                                        187
                                   131                                                                         132
                             50                                                                                                                                                                         1,000


                              0                                                                                                                                                                         0
                                   96

                                          97

                                                  98

                                                         99

                                                                00

                                                                        01

                                                                                02

                                                                                         03

                                                                                                 04

                                                                                                        05

                                                                                                               06

                                                                                                                      07

                                                                                                                             08

                                                                                                                                     09

                                                                                                                                             10

                                                                                                                                                    11

                                                                                                                                                           12

                                                                                                                                                                  13

                                                                                                                                                                          14

                                                                                                                                                                                  15

                                                                                                                                                                                          16

                                                                                                                                                                                                  17
                                  19

                                         19

                                                 19

                                                        19

                                                               20

                                                                       20

                                                                               20

                                                                                       20

                                                                                               20

                                                                                                       20

                                                                                                              20

                                                                                                                     20

                                                                                                                            20

                                                                                                                                   20

                                                                                                                                           20

                                                                                                                                                   20

                                                                                                                                                          20

                                                                                                                                                                 20

                                                                                                                                                                         20

                                                                                                                                                                                20

                                                                                                                                                                                         20

                                                                                                                                                                                                 20



                                                                                                                    Filing Year
                                  Note: Listed companies include those listed on the NYSE and Nasdaq. Listings data from 2016 and 2017 were obtained from World Federation of Exchanges (WFE).
                                  The 2017 listings data is as of November 2017. Data for prior years was obtained from Meridian Securities Markets and WFE.




                                                                                                                                                                                              www.nera.com 3
      Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                       Page 7 of 49 PageID 1402

                  Despite the drop in the number of listed companies, the average number of securities class action
                  filings over the preceding five years, of about 235 per year, is still higher than the average filing rate
                  of about 216 over the first five years after the PSLRA went into effect. The long-term trend toward
                  fewer listed companies, coupled with an increased rate of class actions, implies that the average
                  probability of a listed firm being subject to such litigation has increased from 3.2% for the
                  2000–2002 period to 8.2% in 2017.

                  Over the past two years, the higher average risk of federal securities class action litigation has
                  been driven by dramatic growth in merger-objection cases, which were previously filed much
                  more often in various state courts, but are now less so, given recent rulings discouraging filings
                  in those jurisdictions. Hence the increase in the average firm’s litigation risk might be lower than
                  is indicated above, especially given that the risk of merger-objection litigation is limited to those
                  planning or engaged in M&A activity. The average probability of a firm being targeted by what is
                  often regarded as a “standard” securities class action—one that alleges violations of Rule 10b-5,
                  Section 11, and/or Section 12—was only 4.1% in 2017; higher than the average probability of 3.0%
                  between 2000 and 2002.

                  Filings by Type
                  In 2017, each of the major filing types currently tracked in NERA’s securities class action database
                  experienced growth (see Figure 3). The continued near-record overall growth rate was driven by a
                  more than doubling of merger-objection filings for the second consecutive year. Federal merger-
                  objection filings typically allege a violation of Section 14(a), 14(d), and/or 14(e) of the Securities and
                  Exchange Act of 1934, and/or a breach of fiduciary duty by managers of the firm being acquired.
                  Filings of standard securities cases were up by 11% over 2016, the fifth consecutive year of steady
                  growth and the longest expansion on record.

                  While standard filings still predominate in federal dockets, the 197 merger-objection cases
                  constituted about 46% of all filings and were almost at parity with the 216 standard filings. The
                  continued growth in merger objections likely stemmed from the filing of federal merger-objection
                  suits that would have been filed in other jurisdictions but for various state-level decisions limiting
                  “disclosure-only” settlements, with the most prominent of these being the 22 January 2016 Trulia
                  decision in the Delaware Court of Chancery.4

                  Although aggregate merger-objection filings (including those at the state level) may correspond
                  with the rate of merger and acquisitions, such deal activity does not appear to have historically
                  been the primary driver of federal merger-objection filings over multiple years. The number of
                  federal merger-objection filings generally fell between 2010 and 2015, despite increased M&A
                  activity. The higher filing counts in 2016 and 2017 likely stemmed from trends in the choice of
                  jurisdiction rather than trends in deal volume.5

                  On a quarterly basis, the filing of 90 standard cases in the first quarter of 2017 was two-thirds
                  higher than in the fourth quarter of 2016 and the highest quarterly rate since 2001. Cases filed
                  during the first quarter resembled filings over the remainder of the year. Coupled with slower
                  filing rates in each of the latter three quarters, this may portend a slowdown in standard filings in
                  early 2018.

                  Besides filings of standard cases and merger-objection cases, a variety of other filings rounded
                  out 2017. Several filings alleged breaches of fiduciary duty (including cases regarding the safety of
                  alternative investments and shareholder class rights), but we also saw filings related to alleged fraud
                  in the sale of privately held securities in Uber, Inc.


4 www.nera.com
                                  Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                           Page 8 of 49 PageID 1403
Figure 3. Federal Filings by Type
          January 2008–December 2017

                            500
                                      Merger-Objection Filings
                                      Other Filings
                            450       Rule 10b-5 Filings                                                                                  432
                                      Rule 10b-5 and Section 11 or 12 Filings

                            400       Section 11 or 12 Filings



                            350
                                                                                                                                          197
Number of Federal Filings




                                                                                                                             300
                            300


                                     247
                            250                                                                                               90
                                     14                               228        228                                  229
                                                                                                        221    218
                                     15                                                 208                                                19
                                                       205
                            200                                                                                       44      15
                                                       22             70         61                     53     40
                                                                                        55                            11
                                                                                                               17
                                                       34                        19                     18
                            150
                                                                      29                16
                                     160
                                                                                                                                          191
                            100                                                                                               175
                                                       104                                                            148
                                                                                 121                           138
                                                                      103               117             136

                             50      14
                                                       17
                                     44                               10         18                            12     12                   10
                                                       28                                                                     8
                              0                                       16                13                     11     14      12           15
                                    2008              2009          2010        2011   2012        2013       2014   2015    2016        2017
                                                                                          Filing Year




Merger-Objection Filings
In 2017, federal merger-objection filings more than doubled for the second consecutive year (see
Figure 4). While not matching the dramatic growth in filings in 2010, which did coincide with a
doubling in M&A activity, the persistent increase in filings over the past two years overlapped with
only marginal growth in M&A deal activity: a slowdown in 2016 was followed by a recovery in
2017.6 Rather, the jurisdiction where cases were brought and the attributes of target firms imply
that this trend, in part, reflects forum selection by plaintiffs.

Historically, state courts, rather than federal courts, have served as the primary forum for merger-
objection cases.7 Between 2010 and 2015, the slowdown in federal merger-objection filings
largely mirrored the slowdown in multi-jurisdiction litigation, such as merger objections filed in
multiple state courts. This trend, according to researchers, may be due to the increased use and
effectiveness of forum selection corporate bylaws that limit the ability of plaintiffs to file claims
outside of stipulated jurisdictions.8




                                                                                                                                   www.nera.com 5
      Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                                                                           Page 9 of 49 PageID 1404

                     The increased adoption of forum selection bylaws coincided with various state court decisions in
                     2015 and 2016, particularly those against “disclosure-only” settlements, including the Trulia decision
                     handed down by the Delaware Court of Chancery on 22 January 2016.9 Prior to the Trulia decision,
                     the Delaware Court of Chancery attracted about half of eligible merger-objection cases.

                     Research suggested that the Trulia decision would drive merger objections to alternative
                     jurisdictions, such as federal courts.10 This prediction has largely been borne out thus far. In
                     2016, more than 90% of the growth in federal merger-objection cases was associated with firms
                     incorporated in Delaware. In 2017, firms incorporated in Delaware accounted for more than half
                     of the annual growth in filings. The 2017 increase in federal filings targeting firms incorporated in
                     Delaware was concentrated in the Third Circuit (of which Delaware is part), where 28% of merger
                     objections were filed, and the Ninth Circuit, where 22% of such cases were filed.

                     Whether the movement of merger-objection suits out of Delaware persists will likely depend on the
                     extent to which other jurisdictions adopt the Delaware Court of Chancery’s lead on disclosure-only
                     settlement disapproval, as well as on the rate of corporate adoption of forum selection bylaws.11
                     In the latter part of 2016, the Seventh Circuit ruled against a disclosure-only settlement in In re:
                     Walgreen Co. Stockholder Litigation.12 Unsurprisingly, the proportion of merger objections filed in
                     the Seventh Circuit fell by more than 60% in 2017 versus 2016. In 2017, merger-objection cases
                     filed in the Seventh Circuit were dismissed at nearly double the rate of other circuits.

                     In 2017, 71 federal merger-objection filings targeted firms not incorporated in Delaware, up from 27
                     in 2016. A quarter of the growth involved firms incorporated in Maryland and Minnesota, cases that
                     made up nearly half of all merger objections targeting non-Delaware firms filed in the Fourth and
                     Eighth Circuits. After Delaware, firms incorporated in Maryland were most frequently targeted in
                     federal merger objections in both 2016 and 2017. This followed a 2013 decision in Maryland State
                     Circuit Court rejecting a request for attorneys’ fees in a disclosure-only settlement.13



                     Figure 4. Federal Merger-Objection Filings and Merger-Objection Cases with Multi-State Claims
                               January 2009–December 2017

                                              200
                                                                  Target Firms Incorporated in Delaware

                                                                  Target Firms Not Incorporated in Delaware

                                                                  Indeterminate Domicile of Incorporation
                                              150
                  Number of Federal Filings




                                                                  Merger-Objection Cases with Multi-State Claims
                                                                                                                                                                   Trulia
                                                                                                                                                                  Decision1   123



                                              100


                                                                                  61           62                60
                                                                                                                                 46              47                   63
                                              50                             37
                                                                                            35
                                                           26                                               32              24                                                 71
                                                                                                                                           12               20

                                                              9              31             25                                             24         15              27
                                                              7                                             22              27                              23
                                               0              6                                                                             4
                                                            2009           2010            2011           2012            2013           2014              2015     2016      2017
                                                                                                                            Filing Year
                                                    Notes: Counts of merger-objection cases with multi-state claims based on data obtained from Matthew Cain and Steven Solomon,
                                                    "Takeover Litigation in 2015," Berkeley Center for Law, Business and the Economy, 14 January 2016. Data on multi-state claims
                                                    unavailable for 2016 or 2017. State of incorporation obtained from the Securities and Exchange Commission.
                                                    1
                                                        In re Trulia, Inc. Stockholder Litigation, C.A. No. 10020-CB (Del. Ch. Jan. 22, 2016).



6 www.nera.com
       Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                              Page 10 of 49 PageID 1405

Filings Targeting Foreign Companies
Foreign companies continued to be disproportionately targeted in “standard” securities class actions
in 2017.14 Despite making up a relatively stable share of listings, foreign companies’ share of filings
increased for a fourth consecutive year and such filings made up more than a quarter of all standard
filings (see Figure 5).

In 2017, there were 55 standard filings against foreign companies, a 25% increase over 2016 and
more than a 50% increase over 2015. Recent growth in filings has been driven by alleged regulatory
violations. The number of such cases increased by more than 80% in 2017, which followed more
than a 50% increase in 2016. In 2017, more than a third of filings against foreign companies alleged
regulatory violations.

Filings against foreign companies spanned several economic sectors, with more than 20%
targeting firms in the Health Technology and Services Sector (down from more than 25% in
2016). Half of filings against companies in this sector alleged regulatory violations. Over the last
five years, the percentage of filings against foreign companies in the Electronic Technology and
Technology Services Sector has persistently fallen, from more than 30% of all filings in 2013 to
about 8% in 2017.

In 2011, a record 31% of filings targeted foreign companies, mostly due to a surge in litigation
against Chinese companies, which was mainly related to a proliferation in so-called reverse mergers
years earlier. A reverse merger is one whereby a company orchestrates a merger with a publicly
traded company listed in the US, thereby enabling access to US capital markets without going
through the process of obtaining a new listing.

Merger-objection claims infrequently target foreign companies.15 In 2017, there were four merger-
objection claims against foreign companies (up from two in 2016). These represent 2% of all merger
objections, and about 7% of all filings against foreign companies.




                                                                                                          www.nera.com 7
                                                   Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                                                         Page 11 of 49 PageID 1406
      Figure 5. Foreign Companies: Share of Filings and Share of Companies Listed on US Exchanges
                Shareholder Class Actions with Alleged Violations of Rule 10b-5, Section 11, or Section 12
                January 2008–December 2017

                                                 35%                                                                                                                % of US Filings Against Foreign Companies

                                                                                                                 31.1%                                              % of US Listings Represented by Foreign Companies

                                                 30%


                                                                                                                                                                                                                25.5%
Percentage of Filings / Percentage of Listings




                                                 25%
                                                                                                                                                                                          22.6%

                                                                                                                                                                              20.7%
                                                 20%                                                                                   19.7%                  19.3%
                                                                                                                                                     17.3%
                                                                                                   17.1%
                                                               15.7%                                                                                                                                            17.1%
                                                                                                                                                              16.7%            17.1%          16.8%
                                                 15%                                                             16.4%            16.6%              16.5%
                                                                                                15.9%
                                                                  13.8%        15.0%



                                                 10%
                                                                                    8.7%


                                                 5%




                                                 0%
                                                            2008             2009             2010            2011             2012              2013        2014            2015           2016            2017
                                                                                                                                       Filing Year
                                                       Note: Foreign company status based on country of principal executive offices.




8 www.nera.com
                                 Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                                      Page 12 of 49 PageID 1407

Geographically, growth in standard filings against foreign companies in 2017 was driven by claims
against European and Chinese firms (see Figure 6). The number of filings against European firms
grew for the second consecutive year, while claims against Chinese firms were resurgent. Over the
past five years, filings targeting European firms have overtaken those against Chinese firms. This
may be due to a recent tendency for Chinese companies to delist from US exchanges and relist
their shares in Chinese markets, which historically have had higher relative valuations.16 In addition
to reducing the overall count of listed Chinese companies in the United States, such a relisting
mechanism is more likely to be taken advantage of by firms with relatively weak accounting or
disclosure practices.



Figure 6. Filings Against Foreign Companies
          Shareholder Class Actions with Alleged Violations of Rule 10b-5, Section 11, or Section 12 by Region
          January 2013–December 2017

                            70
                                          China/Hong Kong
                                          Other
                            60            Europe
                                          Canada                                                                             55

                                          Asia (Ex-China/Hong Kong)
                            50
Number of Federal Filings




                                                                                                                             13
                                                                                                                  44
                                                                                                                  4
                            40
                                                                                                   36                        6
                                                                                                                  9
                                                                        31
                            30
                                             26                                                    14
                                                                        13                                                   22
                                              7                                                                   17
                            20
                                              4                          4                         11
                                              3
                            10                                           8                                        6          6
                                              8                                                     5
                                                                         2                          2             8          8
                                              4                          4                          4
                             0
                                            2013                       2014                       2015           2016       2017
                                                                                              Filing Year
                                 Note: Foreign company status based on country of principal executive offices.




                                                                                                                                          www.nera.com 9
                                 Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                        Page 13 of 49 PageID 1408

                                              Section 11 Filings
                                              There were 25 federal filings alleging violations of Section 11 in 2017 (see Figure 7). This is
                                              approximately the average rate since 2014, a year described by the Financial Times as a “bumper
                                              IPO year” that precipitated an uptick in Section 11 filings.17 IPO activity has since declined, falling by
                                              more than 40% between 2014 and 2017.18

                                              In 2017, Section 11 filings, which spanned multiple economic sectors, were concentrated in the
                                              Second and Third Circuits. Filings in the Ninth Circuit were proportionally underrepresented in 2017,
                                              accounting for about 60% of the average proportion since 2008.

                                              While potentially just an anomaly, the slowdown in Section 11 litigation in the Ninth Circuit may
                                              stem from plaintiffs’ filing Section 11 claims in California state courts, perceived as being relatively
                                              plaintiff-friendly, in lieu of federal courts.19 Two factors may reverse this trend in coming years. First,
                                              several firms have recently required that Section 11 claims be filed in federal courts.20 Second, on
                                              27 June 2017, the US Supreme Court granted certiorari in Cyan, Inc. v. Beaver County Employees
                                              Retirement Fund, to decide whether state courts have jurisdiction over class actions with claims
                                              under the Securities Act of 1933, including Section 11 claims.21



    Figure 7. Federal Section 11 Filings
              January 2008–December 2017

                            60



                                     51
                            50




                            40
Number of Federal Filings




                                             36



                            30
                                                                                                                        26
                                                                                                                                                  25
                                                                     24
                                                         23
                                                                                                            21
                                                                                                                                     20
                            20                                                    19



                                                                                                  12

                            10




                             0
                                    2008    2009        2010        2011         2012           2013      2014         2015         2016         2017
                                                                                        Filing Year




10 www.nera.com
       Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                               Page 14 of 49 PageID 1409

Aggregate NERA-Defined Investor Losses
In addition to the number of cases filed, we also consider the total potential size of these cases
using a metric we label “NERA-defined Investor Losses.”




    NERA’s Investor Losses variable is a proxy for the aggregate amount that investors
    lost from buying the defendant’s stock, rather than investing in the broader market
    during the alleged class period. Note that the Investor Losses variable is not a measure
    of damages because any stock that underperforms the S&P 500 would have Investor
    Losses over the period of underperformance; rather, it is a rough proxy for the relative
    size of investors’ potential claims. Historically, Investor Losses have been a powerful
    predictor of settlement size. Investor Losses can explain more than half of the variance
    in the settlement values in our database.

    We do not compute NERA-defined Investor Losses for all cases included in this
    publication. For instance, class actions in which only bonds and not common stock are
    alleged to have been damaged are not included. The largest excluded groups are IPO
    laddering cases and merger-objection cases.




In 2017, aggregate NERA-defined Investor Losses (a measure of case size) was $334 billion; 50%
more than the five-year average of $222 billion (see Figure 8). The increase in total case size since
2015 was due to a tripling of filings with Investor Losses between $1 billion and $5 billion, and a
jump in filings with very large Investor Losses (over $10 billion).

Although down from the 2016 record, 2017 marked the second year in a row since 2008 in which
NERA-defined Investor Losses exceeded $300 billion. Like in 2016, the high level of Investor Losses
in 2017 stemmed from the number and size of filings claiming regulatory violations (i.e., those
alleging a failure to disclose a regulatory issue), which totaled $163 billion. Five of the eight cases in
the largest strata of Investor Losses alleged regulatory violations.

A considerable share of NERA-defined Investor Losses in 2016 were tied to two major industrial
antitrust investigations. The fact that these were one-off events suggested that aggregate case size
would fall back considerably in 2017.22 Although total Investor Losses did decline in 2017, the metric
was still more than double that of 2015 due to more filings (especially of cases with $1 to $5 billion
in Investor Losses), and, in particular, more regulatory filings. This indicates that filings alleging
regulatory violations, which tend to have higher Investor Losses, are becoming more broadly
based and potentially a stronger driver of Investor Losses going forward. Details of filings alleging
regulatory violations are discussed in the Allegations section below.

Excluding regulatory claims, aggregate NERA-defined Investor Losses were $171 million, down from
$262 million in 2016. Notable cases with very large Investor Losses that did not allege regulatory
violations included a data breach case against Yahoo! Inc. and a case against Facebook, Inc. related
to disclosure of customer video screening times.




                                                                                                             www.nera.com 11
                                          Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                                                Page 15 of 49 PageID 1410
    Figure 8. Aggregate NERA-Deﬁned Investor Losses ($Billion)
              Shareholder Class Actions with Alleged Violations of Rule 10b-5, Section 11, or Section 12
              January 2008–December 2017

                                       $500   Investor Losses
                                                 $10 or Greater         $5–$9.9          $1–$4.9      Less than $1
                                       $450
                                                                                                                                                           $424
                                               $403
                                       $400
Aggregate Investor Losses ($Billion)




                                       $350                                                                                                                         $334


                                       $300                                                                                                                $230
                                               $239
                                                                                                   $249                                                             $144
                                       $250
                                                                                                                 $217
                                                                $203              $197
                                       $200
                                                                                                                                 $160              $162
                                                                                                   $166                                    $145                      $46
                                       $150                     $100                                             $124                                      $72
                                                                                                                                     $39   $19     $46
                                                $67                               $129

                                       $100                                                                                          $27   $46
                                                                                                                     $7                            $56              $114
                                                                  $42                                                                                      $92
                                                $71                                                $31
                                                                                  $14                                                $67
                                        $50                                                                          $67                   $54
                                                                  $41                              $33                                             $33
                                                                                  $39
                                                $27               $20                              $20               $19             $26   $26     $26     $30       $30
                                         $0                                       $15
                                               2008             2009              2010             2011          2012            2013      2014    2015    2016     2017
                                                                                                                       Filing Year




                                                                   Filings by Circuit
                                                                   In 2017, filings increased in every federal circuit except the Seventh Circuit, primarily due to the
                                                                   jump in federal merger-objection cases (see Figure 9). Although the Second and Ninth Circuits
                                                                   continued to have the most filings, rapid growth in merger objections accounted for the vast
                                                                   majority of filings in the First, Third, and Fourth Circuits, with filings more than doubling in the
                                                                   Third and Fourth Circuits.

                                                                   Excluding merger objections, filings in the Second Circuit grew by a third to 84, contrasting with the
                                                                   Ninth Circuit, in which non-merger-objection filings fell by 12% to 51. As in the past, non-merger-
                                                                   objection filings in the Ninth Circuit were dominated by claims against firms in the Electronic
                                                                   Technology and Technology Services Sector. There was also a 60% jump in non-merger-objection
                                                                   cases in the Third Circuit. As in the past, the Third Circuit was subject to a disproportionate number
                                                                   of claims in the Health Technology and Services Sector (despite a general slowdown in such filings).
                                                                   This was mostly driven by the fact that the Third Circuit has a higher proportion of firms in the
                                                                   Pharmaceutical Preparations industry (SIC code 2834), an industry that dominates filings in Health
                                                                   Technology and Services Sector.23




  12 www.nera.com
                                  Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                                                                        Page 16 of 49 PageID 1411

  The number of merger-objection filings quadrupled in the Third Circuit, which includes Delaware.
  However, acceleration in the number of such filings was greatest in the Eighth Circuit, where the
  sharpest increase was seen among firms incorporated in Minnesota. The Seventh Circuit is the only
  circuit where merger-objection filings fell, which follows its 2016 ruling against disclosure-only
  settlements.24 Despite remarkable growth in merger objections in certain circuits, it may be too
  early to identify the circuits that would be most likely to accommodate such filings. Rather, growth
  in merger-objection filings at the circuit level is likely more reflective of opposition to such filings at
  the state level.



    Figure 9. Federal Filings by Circuit and Year
              January 2013–December 2017

                            100
                                                                                                                                            2013                    2014                2015               2016                  2017


                             90


                             80


                             70
Number of Federal Filings




                             60


                             50                                           97
                                                                                                                                                                                                  89
                                                                                        85                                                                                                       86
                             40
                                                                      71                                                                                                                    73

                             30                                     63
                                                                  59 58                                                                                                                58

                                                                                                                                                                                        48
                             20
                                                                                    36                 36
                                                                                   26
                                                             25                  24
                             10                                                22                                  21                      19
                                                        17                                                  2019      20                                                                                             19             14
                                                                                               14 14                                     15                12                     15                                              12
                                               1010 9                                        12                     17          11              10                                                                 12           11
                                                                                                                                                     9 8        9                                                         9 8
                                                                                                 6                          6        6                              7       6 8                        5
                                                                                                                                                                                                           8
                                                                                                                                                                                                               5
                              0   3        3                                                                                                                            3
                                      DC           1st              2nd           3rd           4th            5th                6th                7th                8th                 9th            10th            11th
                                                                                                                        Circuit




                                                                                                                                                                                                           www.nera.com 13
         Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                                                              Page 17 of 49 PageID 1412

                                     Filings by Sector
                                     In 2017, filing counts were highest in the three historically dominant sectors, which include firms
                                     involved in health care, technology, and financial services (see Figure 10). However, the share of
                                     filings in these sectors fell from 63% in 2016 to 53% in 2017.

                                     Claims against firms in the Health Technology and Services Sector were again dominated by filings
                                     against firms in the Pharmaceutical Preparations industry (SIC code 2834), which constituted about
                                     63% of filings in the sector. A rise in the number of filings against firms in the Commercial and
                                     Industrial Services Sector coincided with an increase in filings alleging regulatory violations and
                                     misleading future performance, both of which targeted firms in that sector.

                                     Of industries with more than 25 publicly traded companies, the industry with the highest
                                     percentage of US companies targeted by litigation was the Motor Vehicles and Equipment
                                     industry (SIC 371), where 10% of firms were targeted. Nine percent of firms in the Telephone
                                     Communications industry (SIC 481) faced litigation, while more than 8% of firms in the Drugs
                                     industry (SIC 283) were targeted. Due to alleged manipulative financing schemes by Kalani
                                     Investments Limited affecting multiple Greek shipping companies, filings targeted 8% of firms in
                                     the Deep Sea Foreign Transport of Freight industry (SIC 441).



Figure 10. Percentage of Federal Filings by Sector and Year
           Excluding Merger-Objection Cases
           January 2013–December 2017


                                                            21%                                                                             8%                         2013
 Health Technology                                              25%                                        Commercial and                    8%
                                                             22%                                                                             9%
       and Services                                                           34%                        Industrial Services              4%                           2014
                                                                   26%                                                                     7%
                                                                                                                                                                       2015
                                                             22%                                                                           7%
         Electronic                               14%                                                                                   3%                             2016
    Technology and                                          21%                                                 Retail Trade             5%
Technology Services                              14%                                                                                    3%
                                                 14%                                                                                     5%                            2017

                                              11%                                                                                      2%
                                                            21%                                              Transportation            2%
              Finance                           13%                                                                                      4%
                                                  15%                                                           and Utilities           3%
                                                13%                                                                                     4%

                                   5%                                                                                                 2%
Consumer Durables                 3%                                                                                                  1%
                                     6%                                                                   Communications              2%
 and Non-Durables                      9%                                                                                            0%
                                        10%                                                                                            3%

                                           10%                                                                                            4%
   Energy and Non-                  4%                                                                 Producer and Other                   6%
                                   4%                                                                                                      5%
    Energy Minerals                      8%                                                                Manufacturing                 3%
                                        7%                                                                                              3%

                                       7%                                                                                             2%
      Consumer and                      9%                                                                                            2%
Distribution Services                5%                                                                  Process Industries            3%
                                     5%                                                                                               1%
                                      7%                                                                                               3%


Note: This analysis is based on the FactSet Research Systems Inc. economic sector classiﬁcation. Some of the FactSet economic sectors are combined for presentation.




14 www.nera.com
                                  Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                            Page 18 of 49 PageID 1413

    Allegations
    In 2017, the number of cases alleging regulatory violations increased for the second consecutive
    year (see Figure 11). The filing of 56 regulatory cases was 43% higher than 2016, and accounted for
    about 26% of standard filings in 2017. Such cases accounted for a total of $163.2 billion in NERA-
    defined Investor Losses, or nearly half of the 2017 total, compared with $161.7 billion in Investor
    Losses in 2016, or about 38% of the 2016 total.

    In 2017, we witnessed the filing of large cases alleging regulatory violations that spanned multiple
    industries. In 2016, two widespread investigations into two industries accounted for nearly 80% of
    NERA-defined Investor Losses tied to regulatory violations (about $127 billion).25 However, in 2017,
    not only did cases alleging regulatory violations account for more Investor Losses, but those Investor
    Losses were distributed across more cases and industries. Median NERA-defined Investor Losses
    for regulatory cases were also higher, increasing from $250 million over the 2014-2015 period to
    $1.05 billion over the 2016-2017 period. The largest regulatory cases involved several industries and
    included allegations related to safety recalls, emissions defeat devices, customer account creation,
    and antitrust violations.

    The number of filings alleging misleading future performance rose for the second consecutive year.
    Such allegations are more frequent in the Health Technology and Services Sector, and particularly
    in the Pharmaceutical Preparations industry (SIC code 2834), which sees many cases related to
    drug development.

    Most complaints include a wide variety of allegations, not all of which are depicted here. Due to
    multiple types of allegations in complaints, the same case may be included in multiple categories.



      Figure 11. Types of Misrepresentations Alleged
                 Shareholder Class Actions with Alleged Violations of Rule 10b-5, Section 11, or Section 12
                 January 2013–December 2017

                                45%
                                                                                                                                                       2013

                                                                                                                                                       2014
                                40%     39%
                                                                                                                                                       2015

                                35%                                                                                                                    2016

                                               31%                                                                                                     2017
                                      30%                 30%
Percentage of Federal Filings




                                30%         29%

                                                                                                            26%
                                                   25%      24%
                                25%                                                      23%     23%
                                                                             22%
                                                                21%            20%
                                                                                                       20%
                                20%                                                 19%
                                                                       18%        18%                18%
                                                                   16%
                                15%


                                10%
                                                                                               7%                                                          6%
                                                                                                                                       6%
                                5%                                                                                                          3%
                                                                                                                                  2%             3%
                                                                                                                             2%                       2%
                                                                                                                   1%   1%
                                0%
                                      Accounting Issues    Missed Earnings    Misled Future    Regulatory Issues      Related to       Merger-Integration
                                                             Guidance         Performance                          the Environment          Issues


                                                                                                                                         www.nera.com 15
                                Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                                 Page 19 of 49 PageID 1414

                                                    Alleged Insider Sales
                                                    The percentage of Rule 10b-5 class actions that alleged insider sales continued to decrease in 2017,
                                                    dropping to 3% and marking a fourth consecutive record low (see Figure 12). Cases alleging insider
                                                    sales were more common in the aftermath of the financial crisis, when a quarter of filings included
                                                    insider trading claims. In 2005, half of Rule 10b-5 class actions filed included such claims.



    Figure 12. Percentage of Rule 10b-5 Filings Alleging Insider Sales by Filing Year
               January 2008–December 2017

                              35%




                              30%
                                       29%


                                                              26%
                              25%
                                                                                                            24%
Percentage of 10b-5 Filings




                              20%              21%

                                                                                       19%

                                                                          17%
                              15%
                                                                                                                     14%


                                                                                                                              11%
                              10%




                              5%                                                                                                           4%
                                                                                                                                                     3%



                              0%
                                2008         2009         2010         2011         2012             2013         2014     2015        2016         2017
                                                                                           Filing Year




16 www.nera.com
                       Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                                            Page 20 of 49 PageID 1415

Time to File
The term “time to file” denotes the time that has elapsed between the end of the alleged class
period and the filing date of the first complaint. Figure 13 illustrates how the median time and
average time to file (in days) have changed over the past five years.

The median time to file fell to a record low of 10 days in 2017, indicating that it took 10 days or
less to file a complaint in 50% of cases. This shows a lower frequency of cases with long periods
of time between when an alleged fraud was revealed and the filing of a related claim. While the
median time to file continued to drop, the average time was affected by 10 cases with very long
filing delays. One case against Rio Tinto, regarding the valuation of mining assets in Mozambique,
took more than 4.5 years to file and boosted the average time to file by nearly 9%.26

Despite the small minority of cases with very long times to file, the data generally point toward a
lower incidence of cases with long periods between the date of discovery of an alleged fraud and
the date when a related claim is filed.



Figure 13. Time to File Rule 10b-5 Cases from End of Alleged Class Period to File Date
           January 2013–December 2017

                 160            2013

                                2014                                                                                                             100%

                                2015                                         138

                                2016

                                2017                                                                                                                                   94%
                 120
                                                                                                          107                                                    92%

                                                                                                                                                                             90%
                                                                                                                                                 90%
                                                                                                                     Percentage of Cases Filed




                                                                                                                                                                                   88%
Number of Days




                  80
                                                                                     75
                                                                                             71     70                                                     84%




                                                                                                                                                 80%

                  40




                               17      18
                                             12     13
                                                            10


                   0                                                                                                                             70%
                                    Median Time to File                            Average Time to File                                            Percentage of Cases Filed Within 1 Year
                       Note: Excludes cases where the alleged class period could not be unambiguously determined.




                                                                                                                                                                        www.nera.com 17
      Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                     Page 21 of 49 PageID 1416

                   Analysis of Motions

                   NERA’s statistical analysis has found robust relationships between settlement amounts and the
                   stage of the litigation at which settlements occur. We track filings and decisions on three types of
                   motions: motion to dismiss, motion for class certification, and motion for summary judgment. For
                   this analysis, we include securities class actions in which purchasers of common stock are part of
                   the class and in which a violation of Rule 10b-5, Section 11, or Section 12 is alleged.

                   As shown in the below figures, we record the status of any motion as of the resolution of the
                   case. For example, a motion to dismiss which had been granted but was later denied on appeal is
                   recorded as denied, even if the case settles without the motion being filed again.

                   Motions for summary judgment were filed by defendants in 7.5%, and by plaintiffs in only
                   2.2%, of the securities class actions filed and resolved over the 2000–2017 period, among
                   those we tracked.27

                   Outcomes of motions to dismiss and motions for class certification are discussed below.




18 www.nera.com
          Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                                       Page 22 of 49 PageID 1417

Motion to Dismiss
A motion to dismiss was filed in 94% of the securities class actions tracked. However, the court
reached a decision on only 77% of the motions filed. In the remaining 23% of cases in which
a motion to dismiss was filed, either the case resolved before a decision was reached, plaintiffs
voluntarily dismissed the action, or the motion to dismiss itself was withdrawn by defendants
(see Figure 14).

Out of the motions to dismiss for which a court decision was reached, the following three
outcomes capture all of the decisions: granted with or without prejudice (45%), granted in part and
denied in part (30%), and denied (25%).



Figure 14. Filing and Resolutions of Motions to Dismiss
           Shareholder Class Actions with Alleged Violations of Rule 10b-5, Section 11, or Section 12
           Excluding IPO Laddering Cases
           Cases Filed and Resolved January 2000–December 2017

Out of All Cases Filed and Resolved                    Out of Cases with MTD Filed     Out of Cases with MTD Decided

            Not Filed: 6%
                                                         Plaintiffs Voluntarily
                                                        Dismissed Action: 8%
                                                    MTD Withdrawn by Defendants: 3%
                                                              No Court Decision
                                                       Prior to Case Resolution: 12%

                                                                                       Granted Without Prejudice: 7%



                                                                                               Granted: 38%

              Filed: 94%                               Court Decision Prior to Case
                                                           Resolution: 77%


                                                                                             Partially Granted/
                                                                                           Partially Denied: 30%




                                                                                               Denied: 25%



Note: Includes cases in which holders of common stock are part of the class.




                                                                                                                       www.nera.com 19
          Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                                            Page 23 of 49 PageID 1418

                                      Motion for Class Certification
                                      Most cases were settled or dismissed before a motion for class certification was filed: 72% of cases
                                      fell into this category. Of the remaining 28%, the court reached a decision in only 55% of the cases
                                      in which a motion for class certification was filed. Overall, only 15% of the securities class actions
                                      filed (or 55% of the 28%) reached a decision on the motion for class certification (see Figure 15).
                                      According to our data, 89% of the motions for class certification that were decided were granted in
                                      full or partially.



Figure 15. Filing and Resolutions of Motions for Class Certification
           Shareholder Class Actions with Alleged Violations of Rule 10b-5, Section 11, or Section 12
           Excluding IPO Laddering Cases
           Cases Filed and Resolved January 2000–December 2017

 Out of All Cases Filed and Resolved                     Out of Cases with MCC Filed         Out of Cases with MCC Decision




            Not Filed: 72%




                                                                                       MCC Withdrawn by Plaintiffs: 1%


                                                           No Court Decision Prior
                                                          to Case Resolution: 44%
                                                                                                                              Partially Granted/
              Filed: 28%                                                                                                      Partially Denied: 9%
                                                            Court Decision Prior                   Granted: 80%               Denied: 6%
                                                         to Case Resolution: 55%
                                                                                                                              Denied Without Prejudice: 5%

Note: Includes cases in which holders of common stock are part of the class.




20 www.nera.com
            Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                                           Page 24 of 49 PageID 1419

Approximately 65% of the decisions handed down on motions for class certification were reached
within three years from the original filing date of the complaint (see Figure 16). The median time
was about 2.5 years.



Figure 16. Time from First Complaint Filing to Class Certiﬁcation Decision
           Shareholder Class Actions with Alleged Violations of Rule 10b-5, Section 11, or Section 12
           Excluding IPO Laddering Cases
           Cases Filed and Resolved January 2000–December 2017




                        More than                                              Less than 1 Year,
                         5 Years,                                              11, 4%
            4–5          27, 11%
          Years,15,
             6%

                                                          1–2 Years, 66,
                                                              26%

      3–4 Years, 47,
          19%




                                  2–3 Years, 87,
                                      34%




Note: Includes cases in which holders of common stock are part of the class.




                                                                                                                         www.nera.com 21
                                Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                                    Page 25 of 49 PageID 1420

                                                          Trends in Case Resolutions

                                                          Number of Cases Settled or Dismissed
                                                          In 2017, 353 securities class actions were resolved, which is a post-PSLRA record high (see Figure
                                                          17). Of those, 148 cases settled, approaching the record 150 in 2007. The number of settlements
                                                          was up by more than 30% over 2016, when 113 cases settled. A record 205 cases were dismissed
                                                          in 2017, which marked the second consecutive year (and second year since the PSLRA became law)
                                                          in which more cases were dismissed than settled. More than 40% of cases dismissed in 2017 were
                                                          done so within a year of filing, the fastest pace since the passage of the PSLRA.

                                                          As with filings of securities class actions, case resolution statistics were affected by the surge in
                                                          federal merger-objection cases. Merger objections made up 30% of all active cases during 2017,
                                                          but constituted 43% of dismissals and 46% of settlements.28 Moreover, of merger-objection
                                                          cases dismissed in 2017, 89% were done so within one year of filing, compared with 29% for
                                                          non-merger-objections cases.29

                                                          Beside merger-objection cases, most securities class actions in NERA’s database allege violations
                                                          of Rule 10b-5, Section 11, and/or Section 12, and are often regarded as “standard” securities class
                                                          actions.30 There were 116 dismissals of such cases in 2017, a record high. Contrasting with the
                                                          record high number of dismissals, only 80 cases settled, near the 2012 record post-PSLRA low. In
                                                          2017, settlements of non-merger-objection cases constituted less than 41% of all case resolutions,
                                                          a post-PSLRA low.



    Figure 17. Number of Resolved Cases: Dismissed or Settled
               January 2008–December 2017

                          400
                                         Merger Objection Settled
                                         Settled
                                                                                                                                                          353
                          350            Merger Objection Dismissed
                                         Dismissed
                                                                                                                                                          68
                          300

                                                                                                                                             259
Number of Federal Cases




                                                                      253
                                                                                248
                          250                                                                                                                 19
                                                     231              21                                                                                  80
                                                      5                         43
                                   197                                                      194          195                     193
                          200
                                   10                                                                                180                      94
                                                                                                         25                       17
                                                                      111                   33                       10
                                                     113
                                                                                85                                                                        89
                          150
                                   113                                                      65           78                       92
                                                                                                                     91                       42
                                                      6               13
                          100                                                   28
                                                                                             18          11
                                                                                                                                  8
                                                                                                                      9

                                                     107              108                                                                                 116
                           50                                                                                                                104
                                                                                92
                                    73                                                       78          81                       76
                                                                                                                     70


                            0
                                   2008              2009           2010       2011        2012        2013         2014        2015         2016        2017
                                                                                            Resolution Year



    22 www.nera.com
        Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                                                        Page 26 of 49 PageID 1421

Case Status by Year
Figure 18 shows the current resolution status of cases by filing year. Each percentage in the figure
represents the current resolution status of cases filed in each year as a proportion of all cases filed
in that year. IPO laddering cases are excluded, as are merger-objection cases, and verdicts.

Historically, more cases settled than were dismissed. However, the rate of case dismissal has steadily
increased. While only about a third of cases filed between 2000 and 2002 were dismissed, in 2011,
the most recent year with substantial resolution data, about half of cases filed were dismissed.31

While dismissal rates have been climbing since 2000, at least until 2011, the ultimate dismissal rate
for cases filed in more recent years is less certain. On one hand, it may increase further, as there
are more pending cases awaiting resolution. On the other hand, it may decrease because recent
dismissals have more potential than older ones to be appealed or re-filed, and cases that were
recently dismissed without prejudice may ultimately result in settlements.



Figure 18. Status of Cases as Percentage of Federal Filings by Filing Year
           Excluding Merger Objections and IPO Laddering Cases and Verdicts
           January 2000–December 2017
                                                                                                                        Settled          Pending          Dismissed


                                                                                                                                                   6%
                                                                                                                                           13%


                                                                                                                          32%
                                                                                            37%                                   35%
                                                                                                   42%           41%
                                                                                   48%                    47%
                                                     53%                 51%
                                 57%       55%                 56%
    64%                62%
             68%                                                                                                                           41%


                                                                                            10%                                                    70%
                                                                                                                                                             85%
                                                                                                                          24%
                                                                                                   8%
                                                                                   3%                            20%              29%
                                                                         3%
                                                               2%




                                                                                            53%           52%
                                                                                   48%             50%
                                           44%       46%                 46%                                                               46%
                                 42%                           42%                                                        43%
                                                                                                                 39%
    36%                36%                                                                                                        35%
             32%
                                                                                                                                                   24%
                                                                                                                                                             15%



   2000     2001      2002      2003      2004      2005      2006      2007      2008      2009   2010   2011   2012     2013    2014     2015    2016     2017
                                                                                  Filing Year
   Note: Dismissals may include dismissals without prejudice and dismissals under appeal.




                                                                                                                                                   www.nera.com 23
      Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                      Page 27 of 49 PageID 1422

                   Number of Cases Pending
                   The number of securities class actions pending in the federal system has steadily increased from a
                   post-PSLRA low of 555 in 2011 (see Figure 19).32 Since then, pending case counts have increased
                   every year (indeed at a faster rate in every year except 2015). In 2017, the number pending cases in
                   the federal system increased to 785, up by 12% from 2016 and 41% from 2011.

                   Generally, since cases are either pending or resolved, a change in filing rate or a lengthening of the
                   time to case resolution potentially contributes to changes in the number of cases pending. If the
                   number of new filings is constant, the change in the number of pending cases can be indicative of
                   whether the time to case resolution is generally shortening or lengthening.

                   The increase in pending cases in 2017 partially stemmed from a record number of recent filings,
                   which was only partially offset by the record number of case resolutions. Approximately 20% of the
                   growth in pending cases in 2017 is tied to new filings. In other words, despite the record number of
                   cases filed in the past year also being resolved at a record rate, new filings are adversely affecting
                   the pending case load.

                   The recent influx of merger-objection filings corresponded with considerable differences in the
                   growth of pending cases between circuits. Growth in pending cases between 2015 (just before
                   the Trulia decision) and 2017 was about 5.5 times higher in the four circuits with the most new
                   merger-objection filings relative to historical filing rates, versus the four circuits with the fewest
                   new merger-objection filings relative to historical filing rates. Overall, in 2016 and 2017, merger-
                   objection filings in the Third, Fourth, Eighth, and Tenth Circuits exceeded the total number of all
                   types of filings in those circuits in 2014 and 2015 by about 6.5%. This corresponded with a 41.9%
                   increase in pending cases in those circuits. That contrasts with the Second, Fifth, Seventh, and
                   Eleventh Circuits, where new merger objections in 2016 and 2017 were about 82.7% less than
                   aggregate filings in 2014 and 2015. This corresponded with only about a 7.5% increase in pending
                   cases in those circuits.33 It remains to be seen whether the recent influx of merger-objection cases
                   significantly slows processing of standard securities class actions.




24 www.nera.com
                                        Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                                                                   Page 28 of 49 PageID 1423

 Figure 19. Number of Pending Federal Cases
            Excluding IPO Laddering Cases
            January 2008–December 2017

                                  900
                                              Years Since Filing
                                                  5–12 Years          4–5 Years          3–4 Years          2–3 Years          1–2 Years          <1 Year
                                  800                                                                                                                                                                    785


                                                                                                                                                                                        702              107
                                  700         668                                                                                                                     657
                                                               627                                                                                          625                          69
Number of Pending Federal Cases




                                                                                                                                                                                                          70
                                                                                  588                                                      587
                                  600          141
                                                                                                                                                                       86                57
                                                                                                     555                559
                                                                                                                                                             89        18                                 73
                                                                131                76                                                       72
                                                                                                      56                 59                                                              83
                                                                                                                                                             37        69
                                  500          49                                  16
                                                                19                                                                          40
                                                                                   53                 33                 44                                  35                                           91
                                               44               31                                                                          53
                                                                                                     74                  63                                                             104
                                                                                                                                                             99        113
                                  400          61               84
                                                                                  117                                                       81
                                                                                                      85                 73                                                                              170

                                  300                                                                                                                                                   140
                                               145                                                                                                          158        161
                                                                179                                                                        138
                                                                                  133                                   133
                                                                                                     116
                                  200
                                                                                                                                                                                                         274
                                               228                                                                                                                                      249
                                  100                           183               193                191                                   203              207        210
                                                                                                                        187


                                    0
                                             2008              2009               2010               2011               2012               2013             2014      2015             2016             2017
                                                                                                                                Year
                                        Note: Years since ﬁling are year-end calculations. The ﬁgure excludes, in each year, cases that had been ﬁled more than 12 years earlier, which ensures that all pending
                                        cases were ﬁled post-PSLRA and that years are comparable.




                                                                                                                                                                                           www.nera.com 25
      Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                           Page 29 of 49 PageID 1424

                   Time to Resolution
                   The term “time to resolution” denotes the time between the filing of the first complaint and
                   resolution (whether through settlement or dismissal). Figure 20 illustrates the time to resolution for
                   all securities class actions filed between 2001 and 2013, and shows that about 38% of cases are
                   resolved within two years of initial filing and about 60% are resolved within three years.34

                   The median time to resolution for cases filed in 2015 (the last year with sufficient resolution data)
                   was 2.3 years, similar to the range observed over the preceding five years. Over the previous
                   decade, the median time to resolution declined by more than 5%, primarily due to an increase
                   in the dismissal rate (dismissals are generally resolved faster than settlements) and due to shorter
                   time to settlement, as opposed to a shorter time to dismissal.



                   Figure 20. Time from First Complaint Filing to Resolution
                              Excludes Merger Objection and IPO Laddering Cases
                              Cases Filed January 2001–December 2013




                                                     Less than
                                                      1 Year
                               More than               13%
                                4 Years
                                 25%



                                                                 1–2 Years
                                                                   25%
                          3–4 Years
                            15%



                                             2–3 Years
                                               22%




26 www.nera.com
       Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                            Page 30 of 49 PageID 1425

Trends in Settlements

We present several settlement metrics to highlight attributes of cases that settled in 2017 and
to compare them with cases settled in past years. We discuss two ways of measuring average
settlement amounts and calculate the median settlement amount. Each calculation excludes IPO
laddering cases, merger-objection cases, and cases that settle with no cash payment to the class, as
settlements of such cases may obscure trends in what have historically been more typical cases.

Each of our three metrics indicates a decline in settlement values on an inflation-adjusted basis to
lows not observed since the early 2000s. The recent drop is in sharp contrast with a steady increase
in overall settlement values over the preceding two years. However, excluding settlements of over
$1 billion, 2017 saw the second consecutive annual drop in the average settlement value. For the
first time since 1998, no case settled for more than $250 million (without adjusting for inflation).

Record-low settlement metrics in 2017 do not necessarily indicate that cases were, on average,
especially weak, as the aggregate size of settled cases in 2017 (indicated by aggregate NERA-
defined Investor Losses) was the lowest since 2003. The trends in 2017 settlements do not
necessarily portend low aggregate settlements in the future.35 In fact, aggregate Investor Losses of
pending cases, a factor that has historically been significantly correlated with settlement amounts,
increased for the second consecutive year and currently exceed $900 billion.36 Average Investor
Losses of pending standard cases have also increased for the second consecutive year to $2.1
billion, but have fallen from a 10-year high of $3.8 billion in 2011.

To illustrate how many cases settled over various ranges in 2017 compared with prior years, we
provide a distribution of settlements over the past five years. We also tabulated the 10 largest
settlements of 2017.




                                                                                                       www.nera.com 27
                Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                           Page 31 of 49 PageID 1426

                             Average and Median Settlement Amounts
                             In 2017, the average settlement amount fell to less than $25 million, a drop of about two-thirds
                             compared with 2016, adjusted for inflation (see Figure 21). This contrasts with increases in year-
                             over-year average settlements between 2014 and 2016. While infrequent large settlements are
                             generally responsible for the wide variability in average settlement amounts over the past decade,
                             in 2017 there was a dearth of even moderate settlements.



Figure 21. Average Settlement Value ($Million)
           Excluding Merger-Objection Cases, IPO Laddering Cases, and Settlements for $0 Payment to the Class
           January 2008–December 2017

                                                                                                                       Nominal $

             $140                                                                                                      Inflation Adjustment

                                                                                                                 +     $ Adjusted for Inflation
                                        $121
             $120




             $100
                                                                                $89
($Million)




              $80
                                                                                                                     $74




              $60                                                  $55                                    $54
                            $48         $108
                    $47


              $40                                                               $85          $36
                                                      $34
                                                                                                                     $72
                                                                                                                                     $25
                                                                   $52                                    $52
              $20   $41     $42
                                                                                             $35
                                                      $31
                                                                                                                                     $25


               $0
                    2008    2009        2010         2011         2012         2013          2014         2015       2016           2017
                                                                    Settlement Year




28 www.nera.com
                   Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                           Page 32 of 49 PageID 1427

 Figure 22 illustrates that, even excluding settlements over $1 billion, the $25 million average
 settlement in 2017 is more than 40% less than the comparable figure from 2016, and more than
 25% less than the next lowest average settlement over the last decade (in 2011). Adjusted for
 inflation, the average settlement in 2017 was the lowest since 2001.



 Figure 22. Average Settlement Value ($Million)
            Excluding Settlements over $1 Billion, Merger-Objection Cases, IPO Laddering Cases, and Settlements for $0 Payment to the Class
            January 2008–December 2017

                             Nominal $

             $60             Inflation Adjustment
                                                                                   $57
                       +     $ Adjusted for Inflation
                                                                                                            $54


             $50                     $48
                                                        $45
                                                                                                                          $44



             $40                                                      $39
                      $36                                                                      $36
                                                               $34
($Million)




             $30
                                                                                   $54                                                 $25
                                                                                                            $52


                                                                                                                          $43
             $20                     $42
                                                        $40
                                                                      $36                      $35
                      $32                                      $31

                                                                                                                                       $25
             $10




              $0
                      2008           2009               2010   2011   2012         2013        2014         2015         2016          2017
                                                                        Settlement Year




                                                                                                                            www.nera.com 29
                   Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                         Page 33 of 49 PageID 1428

                                Despite the dramatic drop in 2017 average settlement metrics, over the longer term, settlement
                                amounts have not declined as considerably across the board. The 2017 median settlement amount,
                                or the amount that is larger than half of the settlement values over the year, is only moderately
                                below the median settlement values in 2014 and 2015, even after adjusting for inflation (see Figure
                                23). Despite this, the median settlement in 2017 is the lowest since 2001.



Figure 23. Median Settlement Value ($Million)
           Excluding Settlements over $1 Billion, Merger-Objection Cases, IPO Laddering Cases, and Settlements for $0 Payment to the Class
           January 2008–December 2017

             $14
                                                                                                                          Nominal $
                                                                    $13

                                          $12                                                                             Inflation Adjustment

             $12                                                                                                     +    $ Adjusted for Inflation



                               $10                                               $10
             $10
                       $9                                                                                                 $9


                                                       $8
              $8
($Million)




                                                                                                            $7
                                                                                               $7
                                                                                                                                          $6
              $6                                                    $12
                                          $11

                                                                                 $10
                               $9                                                                                         $9
              $4       $8
                                                       $7
                                                                                               $7           $7
                                                                                                                                          $6

              $2




              $0
                      2008    2009       2010         2011         2012          2013         2014         2015          2016           2017
                                                                     Settlement Year




30 www.nera.com
                   Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                                           Page 34 of 49 PageID 1429

Securities class actions targeting foreign issuers settled for an average of $22.9 million in 2017,
close to parity with settlements of cases against domestic issuers (see Figure 24). Contrasting
with the slowdown in high and moderate settlements against domestic issuers, there were two
relatively large settlements against foreign issuers in 2017. BP p.l.c. (2010) settled for $175 million,
while Elan Corporation plc (2012) settled for $135 million, with both settlements among the top 10
settlements in 2017. Excluding these two cases, the 2017 average was $8.2 million.



Figure 24. Average Settlement Value—US vs. Foreign Companies ($Million)
           Excluding Settlements over $1 Billion, Merger-Objection Cases, and Settlements for $0 Payment to the Class
           January 2013–December 2017

             $70
                                                                                               $65.8                               US
                            $63.5
                                                                                                                                   Foreign
             $60


                                                                                                                $50.5
             $50
                                                             $44.4

             $40
($Million)




             $30
                                                                                                                                $25.5
                                                                                                                                        $22.9

             $20
                                                                                                                        $15.2
                                                                                                       $12.8
                                      $9.8
             $10                                                        $8.5



              $0
                                 2013                             2014                             2015            2016            2017
                                                                                             Settlement Year
                    Note: Foreign company status based on country of principal executive ofﬁces.




                                                                                                                                www.nera.com 31
               Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                                                 Page 35 of 49 PageID 1430

                                             In 2017, the median settlement of securities class actions targeting foreign issuers was $3.4 million,
                                             in line with prior years. Securities class actions against foreign issuers are generally smaller, as
                                             measured by NERA-defined Investor Losses. Cases targeting firms located in China also tend to
                                             settle for less than comparable cases against domestic firms.



 Figure 25. Median Settlement Value—US vs. Foreign Companies ($Million)
            Excluding Settlements over $1 Billion, Merger-Objection Cases, and Settlements for $0 Payment to the Class
            January 2013–December 2017

             $12
                                                                                                                                    US

                                                                                                                                    Foreign
                            $10.0                                                                                 $10.0
             $10                                              $9.5

                                                                                                   $8.5

              $8
                                                                                                                                  $6.9
($Million)




              $6
                                                                                                                          $5.1


              $4                      $3.7                             $3.7
                                                                                                                                         $3.4
                                                                                                          $2.8


              $2



              $0
                                2013                              2014                               2015            2016            2017
                                                                                             Settlement Year
                   Note: Foreign company status based on country of principal executive offices.




32 www.nera.com
                                Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                                           Page 36 of 49 PageID 1431

  Distribution of Settlement Amounts
  In 2017, a dearth of moderate and large settlements resulted in a higher proportion of cases that
  settled for amounts less than $10 million (see Figure 26). This reversed a persistent trend between
  2014 and 2016 toward a higher proportion of settlements that exceeded $20 million. As such, in
  2017 the distribution of settlements dramatically skewed toward the lower end of the range.



  Figure 26. Distribution of Settlement Values
             Excluding Merger-Objection Cases and Settlements for $0 Payment to the Class
             January 2013–December 2017


                                                                                                                     2013         2014           2015         2016             2017

                              60%




                              50%
Percentage of Settled Cases




                              40%




                              30%                         61%
                                          58% 58%

                                    51%             51%

                              20%




                              10%
                                                                      19%
                                                                                             17%             17%                                                         15%
                                                                14%                                                14%                                             13%
                                                                            13% 13%                                                                     12%
                                                                                      11%               9%                       10%                                           8%
                                                                                                   7%                       6%         7%        7%           6%
                                                                                                                                            5%
                              0%
                                      Less than $10                   $10–$19.9                    $20–$49.9                     $50–$99.9               $100 or Greater
                                                                                            Settlement Size ($Million)




                                                                                                                                                          www.nera.com 33
            Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                                          Page 37 of 49 PageID 1432

                                      The 10 Largest Settlements of Securities Class Actions of 2017
                                      The 10 largest securities class action settlements of 2017 are shown in Table 1. Three of the 10
                                      largest settlements involved defendants in the Health Technology and Services Sector. This contrasts
                                      with the preceding two years, in which the majority of large settlements involved financial sector
                                      defendants. Overall, these 10 cases accounted for more about $1.2 billion out of about $1.8
                                      billion in aggregate settlements (67%) over the period. The largest settlement, which involved
                                      Salix Pharmaceuticals, Ltd., was for $210 million, making up about 11% of total dollars spent on
                                      settlements during the year.



Table 1. Top 10 2017 Securities Class Action Settlements


			                                                                                                                                    Plaintiffs’ Attorneys’
		                  Total Settlement 	                                                                                                  Fees and Expenses
Ranking	 Case Name	 Value ($Million)	                                                                                                     Value ($Million)
					
	      1	        Salix Pharmaceuticals, Ltd.	                                                          $210.0	                                 $48.7
	      2	        BP p.l.c. (2010) 	                                                                    $175.0	                                 $24.3
                                                                                                              1
	      3	        NovaStar Mortgage Funding Trusts	                                                     $165.0 	$49.7
	      4	        Clovis Oncology, Inc. (2015)	                                                         $142.0	                                 $32.9
	      5	        Elan Corporation, plc (2012)	                                                         $135.0	                                 $29.5
	      6	        Halliburton Company	                                                                  $100.0	                                 $40.8
	      7	        J. C. Penney Company, Inc.	                                                             $97.5	                                $33.5
	      8	        Dole Food Company, Inc. (2015)	                                                        $74.0	                                 $19.1
	      9	        Rayonier Inc.	                                                                         $73.0	                                 $25.4
	 10	            Ocwen Financial Corporation	                                                           $56.0	                                  $17.3
		               Total	                                                                              $1,227.5	                                $321.2


Note:				
1
    	The settlement was preliminarily approved on 9 May 2017. The final hearing was originally scheduled for 13 September 2017 and later rescheduled for
     20 September 2017, but did not occur due to an appeal. At the time of this report’s publication, 	the appeal was pending before the Second Circuit.

				




34 www.nera.com
         Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                          Page 38 of 49 PageID 1433

These settlements pale in comparison to the largest settlements since passage of the PSLRA.
Enron Corp. settled for more than $7.2 billion in aggregate, while Bank of America Corp.
settled for more than $2.4 billion in 2013, making it the largest Finance Sector settlement ever
(see Table 2).



Table 2. Top 10 Securities Class Action Settlements
	        As of 31 December 2017


				                                                                            Codefendant Settlements	


			                                                         Total	               Financial	  Accounting	 Plaintiffs’ Attorneys’
		                 Settlement 	                          Settlement 	          Institutions	   Firms	     Fees and Expenses
Ranking	Defendant	   Year(s)	                               Value	                 Value	      Value	             Value
			                                                       ($Million)	           ($Million)	 ($Million)	($Million)	


	   1	     ENRON Corp.	                     2003–2010	     $7,242	               $6,903	                   $73	        $798
	   2	     WorldCom, Inc. 	                 2004–2005	     $6,196	               $6,004	               $103	           $530	
	   3	     Cendant Corp. 	                    2000	        $3,692	                 $342	               $467	           $324
	   4	     Tyco International, Ltd.	          2007	        $3,200	       No codefendant	               $225	           $493
	   5	     AOL Time Warner Inc. 	             2006	        $2,650	       No codefendant	               $100	            $151
	   6	     Bank of America Corp.	             2013	        $2,425	       No codefendant	     No codefendant	            $177
	   7	     Household International, Inc.	   2006–2016	     $1,577	                   $0	           Dismissed	          $427
	   8	     Nortel Networks (I) 	              2006	        $1,143	       No codefendant	                    $0	         $94
	   9	     Royal Ahold, NV 	                  2006	        $1,100	                   $0	                    $0	         $170
	 10	      Nortel Networks (II) 	             2006	        $1,074	       No codefendant	                    $0	         $89
		         Total		                                       $30,298	               $13,249	               $967	          $3,252




                                                                                                                  www.nera.com 35
               Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                   Page 39 of 49 PageID 1434

                            Aggregate Settlements
                            We use the term “aggregate settlements” to denote the total amount of money to be paid to settle
                            litigation by (non-dismissed) defendants based on court-approved settlements during a year.

                            Aggregate settlements were about $1.8 billion in 2017, a drop of more than 70% to a level not seen
                            since 2001 (see Figure 27). This dramatic decline reflects both a drop in the number of standard
                            case settlements in 2017 and the near-record low overall average settlement value.



Figure 27. Aggregate Settlement Value by Settlement Size ($Billion)
           January 2008–December 2017

             $12                                                                                        Settlement Size
                                     $11.6
                                                                                                            $1 Billion or Greater
             $11
                                                                                                            $500–$999 Million

             $10                                                                                            $100–$499 Million

                                                                                                            $10–$99 Million
              $9                                                                                            Less than $10 Million


              $8                      $7.2


              $7
                                                                        $6.6
                                                                                                          $6.4
($Billion)




              $6

                           $5.1                                         $2.4                  $4.9
              $5                                                                                          $2.6
                   $4.5
                           $0.9
              $4                                                                              $1.5
                   $1.1
                                      $1.4                  $3.3
                                                                        $1.8       $2.9
              $3   $0.8    $2.3                  $2.7
                                                             $1.0
                                                                                   $0.7                   $2.6
                                      $1.3       $0.6                                         $2.3
              $2   $1.3                                                                                                   $1.8
                                                 $0.7        $1.2       $1.2       $1.0
                           $1.0                                                                                           $0.9
              $1
                   $1.2               $1.4       $1.2
                                                             $1.1       $0.9       $1.0       $1.0        $1.0
                                                                                                                          $0.7
                           $0.7
              $0   $0.3
                   2008    2009       2010       2011       2012        2013       2014       2015        2016            2017
                                                             Settlement Year




36 www.nera.com
                                                        Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                           Page 40 of 49 PageID 1435

     NERA-Defined Investor Losses vs. Settlements
     As noted above, our proxy for case size, NERA-defined Investor Losses, is a measure of the
     aggregate amount that investors lost from buying the defendant’s stock rather than investing in the
     broader market during the alleged class period.

     In general, settlement size grows as NERA-defined Investor Losses grow, but the relationship
     is not linear. Based on our analysis of data from 1996 to 2017, settlement size grows less than
     proportionately with Investor Losses. In particular, small cases typically settle for a higher fraction of
     Investor Losses (i.e., more cents on the dollar) than larger cases. For example, the median ratio of
     settlement to Investor Loss was 19.2% for cases with Investor Losses of less than $20 million, while
     it was 0.7% for cases with Investor Losses over $10 billion (see Figure 28).

     Our findings regarding the ratio of settlement amount to NERA-defined Investor Losses should
     not be interpreted as the share of damages recovered in settlement but rather as the recovery
     compared to a rough measure of the “size” of the case. Notably, the percentages given here apply
     only to NERA-defined Investor Losses. Use of a different definition of investor losses would result
     in a different ratio. Also, the use of the ratio alone to forecast the likely settlement amount would
     be inferior to a proper all-encompassing analysis of the various characteristics shown to impact
     settlement amounts, as discussed in the next section.



      Figure 28. Median of Settlement Value as a Percentage of NERA-Deﬁned Investor Losses by Level of Investor Losses
                 Excluding Settlements for $0 Payment to the Class
                 January 1996–December 2017

                                                      25%
Settlement Value as a Percentage of Investor Losses




                                                      20%
                                                             19.2%




                                                      15%




                                                      10%
                                                                         8.4%




                                                                                  4.7%
                                                      5%
                                                                                            3.2%
                                                                                                         2.6%
                                                                                                                       1.7%
                                                                                                                                     1.4%       1.2%      0.9%        0.7%

                                                      0%
                                                       Less than     $20–$49    $50–$99   $100–$199   $200–$399     $400–$599      $600–$999   $1,000–   $5,000–    $10,000
                                                         $20                                                                                   $4,999    $9,999    or Greater
                                                                                                      Investor Losses ($Million)




                                                                                                                                                          www.nera.com 37
                                           Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                       Page 41 of 49 PageID 1436

                                                        Median NERA-Defined Investor Losses over Time
                                                        Prior to 2014, median NERA-defined Investor Losses for settled cases had been on an upward
                                                        trajectory since the passage of the PSLRA. As described above, the median ratio of settlement size
                                                        to Investor Losses generally decreases as Investor Losses increase. Over time, the increase in median
                                                        Investor Losses coincided with a decreasing trend in the median ratio of settlement to Investor
                                                        Losses. Of course, there are year-to-year fluctuations.

                                                        As shown in Figure 29, the median ratio of settlements to NERA-defined Investor Losses was
                                                        2.6% in 2017. This was the second consecutive yearly increase and at least a short-term reversal
                                                        of a long-term downtrend of the ratio between passage of the PSLRA and 2015. The increase
                                                        in the median settlement ratio is to be expected given relatively few settlements of large and
                                                        moderately-sized cases.



       Figure 29. Median NERA-Deﬁned Investor Losses and Median Ratio of Settlement to Investor Losses
                  Shareholder Class Actions with Alleged Violations of Rule 10b-5, Section 11, or Section 12
                  January 2008–December 2017

                                    $800                                                                                                                  3.0%
                                                                                                                      Median Investor Losses
                                                                                                $750
                                                                                                                      Median Ratio of Settlement
                                              2.7%                                                                    to Investor Losses           2.6%
                                    $700
                                                                2.4%                                                                                      2.5%
                                                       2.4%
                                                                                     $631




                                                                                                                                                                 Median Ratio of Settlement to Investor Losses (%)
                                    $600                       $584                                                                 2.1%
Median Investor Losses ($Million)




                                                                                                 1.9%                                                     2.0%
                                                                          $493       1.8%                  $492
                                    $500
                                                                                                                       $449          $451

                                                                                                            1.7%
                                    $400             $389                                                              1.6%                               1.5%

                                              $339
                                                                          1.3%
                                    $300
                                                                                                                                                   $249   1.0%


                                    $200


                                                                                                                                                          0.5%
                                    $100



                                      $0                                                                                                                  0%
                                              2008   2009      2010       2011       2012       2013       2014        2015          2016          2017
                                                                                      Settlement Year




      38 www.nera.com
                                     Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                Page 42 of 49 PageID 1437

   Explaining Settlement Amounts
   The historical relationship between case attributes and other case- and industry-specific factors can
   be used to measure the factors that are correlated with settlement amounts. NERA has examined
   settlements in more than 1,000 securities class actions and identified key drivers of settlement
   amounts, many of which have been summarized in this report.

   Generally, we find that the following factors have historically been significantly correlated with
   settlement amounts:

   •	  NERA-defined Investor Losses (a proxy for the size of the case);
   •	  The market capitalization of the issuer;
   •	  Types of securities alleged to have been affected by the fraud;
   •	  Variables that serve as a proxy for the “merit” of plaintiffs’ allegations (such as whether the
       company has already been sanctioned by a governmental or regulatory agency or paid a fine in
       connection with the allegations);
   • 	 Admitted accounting irregularities or restated financial statements;
   • 	 The existence of a parallel derivative litigation; and
   • 	 An institution or public pension fund as lead plaintiff.

   Together, these characteristics and others explain most of the variation in settlement amounts, as
   illustrated in Figure 30.37



    Figure 30. Predicted vs. Actual Settlements


                                    $10BB




                                     $1BB
Actual Settlement in Log Values




                                  $100MM




                                   $10MM




                                    $1MM




                                  $100,000
                                        $100,000     $1MM          $10MM                  $100MM              $1BB           $10BB

                                                                 Predicted Settlement in Log Values




                                                                                                                       www.nera.com 39
                                      Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                                                         Page 43 of 49 PageID 1438

                                                              Trends in Dismissals
                                                              In 2017, the number of dismissals (excluding merger objections) matched the high of 108 over the
                                                              last decade (see Figure 31). This was largely due to a substantial increase in voluntary dismissals,
                                                              which more than doubled.38 In particular, the number of voluntary dismissals without prejudice
                                                              increased from two in 2016 to 32 in 2017. Out of all voluntary dismissals in 2017, 83% occurred
                                                              within one year of filing, the highest rate in 10 years and well above the five-year average of 73%.

                                                              Generally, most voluntary dismissals occur within a year of filing, and the increase in 2017 can
                                                              partially be attributed to more cases being filed. More filings also occurred in the first quarter of
                                                              2017, providing a longer dismissal window. However, filings of standard securities class actions grew
                                                              at a slower rate in 2017 than in 2011, and growth was only somewhat faster than in 2013. Despite
                                                              that, the number of voluntary dismissals within one year of filing was unchanged in 2011 and fell in
                                                              each year between 2012 and 2014.



  Figure 31. Number of Dismissed Cases by Case Age
             Excluding Merger Objections
             January 2008–December 2017

                                    140
                                           Years Since Filing (Dismissal Type)

                                                 2+ Years (Voluntarily Dismissed)       2+ Years (Dismissed)          1–2 Years (Voluntarily Dismissed)

                                                 1–2 Years (Dismissed)        <1 Year (Voluntarily Dismissed)         <1 Year (Dismissed)
                                    120

                                                           107              108                                                                                         108
                                                                              4                                                                                          3
                                    100                                                                                                                           98
Number of Dismissed Federal Cases




                                                                                              92                                                                         19
                                                            34               28
                                                                                                                                                                  19
                                                                                                                                 81                                      4
                                     80                                                                          78
                                                                                                                                  2                        76
                                           73                                                 31                  3                                               5
                                                                                                                                                  70        2
                                            2                                 6
                                                             4
                                                                                                                                                           12
                                                                                                                                 27                                      35
                                     60                                                                          25                                        2
                                           21
                                                                                                                                                  22
                                                                                                                                                                  36
                                                            36               39
                                           4                                                                     4
                                                                                              36                                                           37
                                     40
                                           21                                                                                    31
                                                                                                                 25                               25
                                                                                                                                                                  13     34

                                     20                     20               17
                                           14                                                 17                                                  9        12
                                                                                                                 11              10
                                                                                                                                                                  24
                                           11               12               14                                                                   12       11            13
                                                                                               8                 10              10
                                      0
                                          2008             2009            2010             2011                2012         2013               2014      2015   2016   2017
                                                                                                                 Dismissal Year




40 www.nera.com
                              Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                          Page 44 of 49 PageID 1439

     In 2017, 15.7% of standard cases were filed and resolved within the same calendar year, which
     was the highest rate in at least a decade (see Figure 32). By the end of the year, 12% of cases were
     voluntarily dismissed, of which the vast majority were voluntary dismissals without prejudice. This
     may indicate that certain securities cases filed in 2017 were particularly weak, perhaps a result of
     plaintiffs’ managing a more diverse portfolio of casework. Alternatively, the dramatic increase in
     such dismissals may be driven by plaintiff forum selection.39

     The rate of voluntary dismissals was not particularly concentrated in terms of jurisdiction or the
     specific allegations we track.



   Figure 32. Year-End Status of Class Actions Filed and Resolved Within Each Calendar Year
              Excluding Merger Objections
              January 2008–December 2017

                        20%
                                  Case Status

                                     Settled
                        18%          Voluntarily Dismissed

                                     Dismissed
                        16%                                                                                                      15.7%



                        14%

                                                                                                                12.4%
                                                             12.0%
Percentage of Filings




                        12%

                                                             1.9%
                        10%                                          9.6%                                        4.9%
                                                                                                                         9.0%
                                                                     0.6%       8.5%                                             12.3%
                                                                                              8.3%
                                                                                                                         1.0%
                        8%                       7.7%
                                 7.3%
                                                 0.5%                           2.0%                     6.7%
                                                                                             2.4%
                                 0.9%
                        6%                                   7.6%
                                                                     7.2%                                                5.2%
                                                 4.9%                                                            5.4%
                        4%                                                      4.6%                     5.1%
                                 5.6%                                                        4.2%


                        2%
                                                             2.5%                                                        2.9%     3.0%
                                                 2.2%                1.8%       2.0%         1.8%        1.1%    2.2%
                                 0.9%                                                                    0.6%
                        0%
                                 2008            2009        2010    2011       2012         2013        2014    2015    2016     2017
                                                                            Filing and Resolution Year




                                                                                                                          www.nera.com 41
        Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                              Page 45 of 49 PageID 1440

                            Trends in Attorneys’ Fees

                            Plaintiffs’ Attorneys’ Fees and Expenses
                            Usually, plaintiffs’ attorneys’ remuneration is determined as a fraction of any settlement amount
                            in the form of fees, plus expenses. Figure 33 depicts plaintiffs’ attorneys’ fees and expenses as a
                            proportion of settlement values over ranges of settlement amounts. The data in the figure exclude
                            settlements of merger-objection cases and cases with no cash payment to the class.

                            A strong pattern is evident in Figure 33: typically, fees grow with settlement size, but less than
                            proportionally (i.e., the fee percentage shrinks as the settlement size grows).

                            To illustrate that the fee percentage typically shrinks as settlement size grows, we grouped
                            settlements by settlement value and reported the median fee percentage for each group. While fees
                            are stable at around 30% of settlement values for settlements below $10 million, this percentage
                            declines as settlement size increases.

                            We also observe that fee percentages have been decreasing over time, except for fees awarded on
                            very large settlements. For settlements above $1 billion, fee rates have increased.



Figure 33. Median of Plaintiffs' Attorneys' Fees and Expenses by Size of Settlement
           Excluding Merger-Objection Cases and Settlements for $0 Payment to the Class



           Percentage of Settlement Value              Settlement Value             Percentage of Settlement Value
                               1996–2011                   ($Million)               2012–2017

                                                                                                                             Median Fees
                               8.1% 0.5%        7.6%       ≥1,000           12.7%         1.5% 14.2%
                                                                                                                             Median Expenses


                     17.7% 0.7%         17.0%          ≥500 and <1,000         17.0%              0.7% 17.7%



               23.4% 1.4%             22.0%             ≥100 and <500            22.0%                1.3% 23.3%




        28.7% 1.9%                26.8%                  ≥25 and <100                25.0%                2.3% 27.3%



     32.7% 2.7%               30.0%                      ≥10 and <25                   25.0%             2.5%   27.5%




     33.7% 3.7%               30.0%                       ≥5 and <10                      30.0%                 2.9% 32.9%



38.4%   5.1%                33.3%                            <5                           30.0%                 4.1% 34.1%




42 www.nera.com
               Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                      Page 46 of 49 PageID 1441

 Aggregate Plaintiffs’ Attorneys’ Fees and Expenses
 Aggregate plaintiffs’ attorneys’ fees and expenses are the sum of all fees and expenses received by
 plaintiffs’ attorneys for all securities class actions that receive judicial approval in a given year.

 In 2017, aggregate plaintiffs’ attorneys’ fees and expenses were $467 million, a drop of about 65%
 to a level not seen since 2004 (see Figure 34). This decrease in fee amounts partially reflects the
 trend toward fewer and smaller settlements. However, the drop in aggregate plaintiffs’ attorneys’
 fees is still less than the 70%+ drop in aggregate settlements, as most cases that settled were
 smaller, and smaller cases typically have higher fee payout ratios.

 Note that this figure differs from the other figures in this section, because the aggregate includes
 fees and expenses that plaintiffs’ attorneys receive for settlements in which no cash payment was
 made to the class.



  Figure 34. Aggregate Plaintiffs’ Attorneys’ Fees and Expenses by Settlement Size ($Million)
             January 2008–December 2017


             $1,800                                                                     Settlement Sizes
                                                                                              $1BB or Greater       $10MM–$99.9MM

                                                                                              $500MM–$999.9MM       Less than $10MM
             $1,600
                                       $1,481                                                 $100MM–$499.9MM


             $1,400                                                                                             $1,330



             $1,200
                                        $738                              $1,085                                 $427
                                                                                                      $1,023
             $1,000   $946                                                  $177
($Million)




                                                                                                       $210
                      $89    $839

              $800           $65
                      $155
                                                                           $351
                                                                $639                   $628
                                        $217        $604
              $600                                                                                              $586
                      $277   $418                               $143                                   $481
                                                    $112                               $157
                                                                                                                             $467
                                         $123
                                                    $142        $169       $250
              $400                                                                     $138
                                                                                                                             $226

                      $340
                             $259        $351                                          $243
              $200                                  $288        $276                                   $269     $255
                                                                           $248
                                                                                                                             $191

                      $85    $97                    $62         $51         $58        $90              $64      $62
                                         $52                                                                                  $50
                $0
                      2008   2009       2010        2011        2012        2013       2014            2015      2016         2017

                                                                 Settlement Year




                                                                                                                   www.nera.com 43
           Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                                                  Page 47 of 49 PageID 1442

Notes
1	                                                      12	 In                                                  27	 Outcomes of the motions for summary
     This edition of NERA’s report on recent                 re: Walgreen Co. Stockholder Litigation,
     trends in securities class action litigation          No. 15-3799 (7th Cir. Aug. 10, 2016).                   judgment are available from NERA but not
     expands on previous work by our colleagues         13	 Jones                                                  shown in this report.
                                                                 v. WSB Holdings, Inc., No. CAL-1231262
     Lucy Allen, Dr. Renzo Comolli, the late                                                                    28	 Active
                                                           (Md. Cir. Ct. Nov. 12, 2013).                                  cases equals the sum of pending cases
     Dr. Frederick C. Dunbar, Dr. Vinita M. Juneja,
                                                        14	 Federal                                                at the beginning of 2017 plus those filed
     Sukaina Klein, Dr. Denise Neumann Martin,                      securities class actions that allege
                                                                                                                   during the year.
     Dr. Jordan Milev, Dr. John Montgomery,                violations of Rule 10b-5, Section 11, and/or
                                                                                                                29	 In
     Robert Patton, Dr. Stephanie Plancich, and            Section 12 have historically dominated federal             2016, 84% of dismissed merger-objection
     others. The authors also thank Dr. Milev and          securities class action dockets and are often           cases were dismissed within one year of filing.
     Benjamin Seggerson for helpful comments               referred to as “standard” cases.                        Prior to 2016, a period completely before the
     on this edition. In addition, we thank             15	 Robert                                                 Trulia decision, about 66% of such cases were
                                                                  Patton, “Recent Trends in US Securities
     Edward Flores and other researchers in                                                                        dismissed within a year of filing.
                                                           Class Actions against Non-US Companies,”
     NERA’s Securities and Finance Practice for                                                                 30	 In
                                                           NERA Working Paper, 24 October 2012.                       addition to merger objections and standard
     their valuable assistance. These individuals
                                                        16	 Kane                                                   securities class actions, our database includes
     receive credit for improving this paper; all               Wu, “U.S.-Listed China Firms Hurry
                                                                                                                   a small number of “other” cases (see Figure 3).
     errors and omissions are ours.                        Homeward,” The Wall Street Journal,
                                                                                                                31	 Nearly
2	                                                         17 November 2015.                                               90% of cases filed before 2012 have
     Data for this report have been collected
                                                        17	 Andrew                                                 been resolved, providing evidence of longer-
     from multiple sources, including Institutional               Bolger, “Warning signs appear after
                                                                                                                   term trends about dismissal and settlement
     Shareholder Services, Inc., complaints, case          bumper IPO year,” Financial Times,
                                                                                                                   rates. Data since then is inconclusive given
     dockets, Dow Jones, Bloomberg L.P., FactSet           26 December 2014.
                                                                                                                   pending litigation.
     Research Systems Inc., the US Securities and       18	 “U.S.Tech IPO Market Sucked Less In 2017,           32	 We
     Exchange Commission (SEC) filings, and public                                                                     only consider pending litigation filed after
                                                           But Still Managed To Disappoint,”
     press reports.                                                                                                the passage of the PSLRA in 1995.
                                                           VentureBeat, 18 December 2017.
3	                                                                                                              33	 The
     Craig Doidge, G. Andrew Karolyi, and René M.       19	 “Why                                                       D.C. Circuit was excluded, as it generally
                                                                  Section 11 Class Actions Are
     Stulz, “The U.S. Listing Gap,” National Bureau                                                                has few securities class action filings.
                                                           Proliferating In Calif.,” Law360, 27 April 2015.
     of Economic Research Working Paper No.                                                                     34	 Each
                                                        20	 Examples                                                    of the metrics in the Time to Resolution
     21181, May 2015.                                                 of such forum selection include
                                                                                                                   subsection excludes IPO laddering cases and
4	                                                         those used by Blue Apron Holdings (see Blue
     In re Trulia, Inc. Stockholder Litigation, C.A.                                                               merger-objection cases.
                                                           Apron Holdings, Inc. SEC Form 8-K, filed 5
     No. 10020-CB (Del. Ch. Jan. 22, 2016).                                                                     35	 In
                                                           July 2017), MongoDB (see MongoDB, Inc. SEC                 fact, in January 2018, Petrobras agreed
5	                                                         Form 8-K, filed 25 October 2017), Restoration           to settle its securities class action for $2.95
     Despite a 13% year-over-year drop in US M&A
     deals in 2016, merger-objection suits doubled         Robotics (See Restoration Robotics Inc. SEC             billion. That settlement has not yet been
     from 2015 levels (see “Global M&A Review:             Form 8-K, filed 17 October 2017), Roku (see             finalized as of the date of this report.
     Full Year 2016 Final Results,” Dealogic, January      Roku, Inc. SEC Form S-1/A, filed 18 September        36	 Overthe last decade, aggregate NERA-defined
     2017.) The doubling of merger-objection               2017), and Snap (see Snap, Inc. SEC Form S-1,
                                                                                                                   Investor Losses peaked at about $1.2 trillion at
     filings again in 2017 far exceeded the 18%            filed 2 February 2017).
                                                                                                                   the end of 2012.
     increase in deals over the first nine months       21	 Cyan,Inc. v. Beaver County Employees                37	 The
     of 2017 (see “Global M&A Review 3Q 2017,”                                                                          axes are in logarithmic scale, and the
                                                           Retirement Fund, Supreme Court No. 15-1439.
     Thomson Reuters, October 2017).                                                                               two largest settlements are excluded from
                                                        22	 In
6	                                                            2016, several pharmaceutical companies               this figure.
     2010 deal growth and litigation rates obtained
                                                           were caught up in a long-running US                  38	 The
     from M. D. Cain and S. D. Solomon, “A Great                                                                       number of cases voluntarily dismissed
                                                           Department of Justice (DOJ) probe into alleged
     Game: The Dynamics of State Competition                                                                       within one year of filing nearly tripled.
                                                           generic drug price collusion (see Andrew
     and Litigation,” Iowa Law Review, Vol. 100,                                                                39	 Commentary
                                                           Bolger, “U.S. Charges in Generic-Drug Probe                             regarding a 2017 ruling in the
     No. 165, 2015, Table 1. 2016 M&A activity
                                                           to Be Filed by Year-End,” Bloomberg Markets,            Southern District of New York indicated that
     growth obtained from “Global M&A Review:
                                                           3 November 2016). In September 2016, a                  “[p]laintiffs in [Cheung v. Bristol-Myers Squibb]
     Full Year 2016 Final Results,” Dealogic, January
                                                           leading poultry distributor sued several poultry        had originally filed their lawsuits in a federal
     2017. 2017 deal activity obtained from “Global
                                                           producers, alleging price fixing of broiler             district court, but after the federal district
     M&A Review 3Q 2017,” Thomson Reuters,
                                                           chickens (see Eric Kroh, “Poultry Producers Hit         court issued a ruling that was unfavorable
     October 2017.
                                                           With Chicken Price Antitrust Suit,” Law360,             for the plaintiffs, the plaintiffs voluntarily
7	                                                         3 September 2016).                                      dismissed their lawsuits without prejudice and
     M. D. Cain and S. D. Solomon, “A Great
     Game: The Dynamics of State Competition            23	 13%                                                    then refiled them in Delaware state court.”
                                                                of firms in the Third Circuit are in the
     and Litigation,” Iowa Law Review, Vol. 100,                                                                   See “Getting Your Company’s Case Removed
                                                           Pharmaceutical Preparations industry (SIC
     No. 165, 2015.                                                                                                to Federal Court When Sued in Your ‘Home’
                                                           code 2834), compared with 8% of publicly
8	                                                                                                                 State,” The Legal Intelligencer, 21 December
     M. D. Cain and S. D. Solomon, “Takeover               traded firms. These are mostly incorporated in
                                                                                                                   2017. The case referred to is Cheung v. Bristol-
     Litigation in 2015,” Berkeley Center for Law          New Jersey.
                                                                                                                   Myers Squibb, Case No. 17cv6223 (DLC),
     Business and the Economy, 14 January 2016.         24	 In
                                                             re: Walgreen Co. Stockholder Litigation,              (S.D.N.Y. Oct. 12, 2017).
     Alison Frankel, “Forum Selection Clauses Are
                                                           No. 15-3799 (7th Cir. Aug. 10, 2016).
     Killing Multiforum M&A litigation,” Reuters,
                                                        25	 In
     24 June 2014.                                           2016, several pharmaceutical companies
9	                                                         were targeted in a long-running DOJ probe
     In re Trulia, Inc. Stockholder Litigation, C.A.
                                                           and a leading poultry distributor sued several
     No. 10020-CB (Del. Ch. Jan. 22, 2016), n. 36.
                                                           poultry producers, alleging price fixing. See
10	 M.                                                     endnote 22 for details and sources.
         D. Cain and S. D. Solomon, “Takeover
     Litigation in 2015,” Berkeley Center for Law       26	 This case was filed after the SEC filed a
     Business and the Economy, 14 January 2016.
                                                           complaint, more than four years after the end
11	 Warren                                                 of the proposed class period. The plaintiffs in
             S. de Wied, “Delaware Forum
     Selection Bylaws After Trulia,” Harvard Law           the class action stated that the SEC complaint
     School Forum on Corporate Governance and              first revealed the alleged fraud.
     Financial Regulation, 25 February 2016.




44 www.nera.com
        Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18                           Page 48 of 49 PageID 1443




About NERA

NERA Economic Consulting (www.nera.com) is a global firm of experts dedicated to applying
economic, finance, and quantitative principles to complex business and legal challenges. For over
half a century, NERA’s economists have been creating strategies, studies, reports, expert testimony,
and policy recommendations for government authorities and the world’s leading law firms and
corporations. We bring academic rigor, objectivity, and real world industry experience to bear on
issues arising from competition, regulation, public policy, strategy, finance, and litigation.

NERA’s clients value our ability to apply and communicate state-of-the-art approaches clearly and
convincingly, our commitment to deliver unbiased findings, and our reputation for quality and
independence. Our clients rely on the integrity and skills of our unparalleled team of economists
and other experts backed by the resources and reliability of one of the world’s largest economic
consultancies. With its main office in New York City, NERA serves clients from more than 25 offices
across North America, Europe, and Asia Pacific.



Contacts
For further information, please contact:

Dr. David Tabak
Managing Director
New York City: +1 212 345 2176
david.tabak@nera.com

Stefan Boettrich
Senior Consultant
New York City: +1 212 345 1968
stefan.boettrich@nera.com

Svetlana Starykh
Senior Consultant
White Plains, NY: +1 914 448 4123
svetlana.starykh@nera.com




                                                                                               To receive publications, news, and
The opinions expressed herein do not necessarily represent the views of                        insights from NERA, please visit
NERA Economic Consulting or any other NERA consultant.                                         www.nera.com/subscribe.
Case 3:16-cv-00783-K Document 68-2 Filed 12/05/18   Page 49 of 49 PageID 1444




                                                             Visit www.nera.com to learn
                                                             more about our practice areas
                                                             and global offices.




                                                             © Copyright 2018
                                                             National Economic Research
                                                             Associates, Inc.



                                                             All rights reserved.
                                                             Printed in the USA.
